United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS AIR STATION, Cherry Point, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1684
Issued: August 27, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 30, 2020 appellant, through counsel, filed a timely appeal from an
August 27, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left leg condition
causally related to the accepted February 12, 2020 employment incident.
FACTUAL HISTORY
On February 20, 2020 appellant, then a 55-year-old machinist, filed a traumatic injury
claim (Form CA-1) alleging that on February 12, 2020 he injured his left calf muscle when his
foot slipped off a foot bar while in the performance of duty. He stopped work on
February 12, 2020.
In a February 20, 2020 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the requested information.
In an undated note, a physician assistant noted that appellant was seen in the emergency
department on February 12, 2020 and could return to work in three days.
A February 12, 2020 x-ray of appellant’s left leg revealed no remarkable findings.
In a February 12, 2020 medical report, Dr. Meghan A. Cummins, Board-certified in
emergency medicine, noted that appellant presented with left calf and ankle pain. He reported that
appellant injured his left leg earlier that day at work while using a stomp shear machine when he
misplaced his left foot and struck his left heel and calf on the machine’s step. Appellant noted
experiencing immediate pain along the affected area and stated that he was unable to bear weight.
He complained of persistent pain despite no visible swelling. Dr. Cummins conducted a physical
examination and reviewed the x-ray of the left leg, which revealed no evidence of fracture. She
recommended placing appellant in a posterior left lower extremity splint from the knee down.
Dr. Cummins diagnosed a left leg injury and left lower leg contusion.
In a February 13, 2020 report, Marianne Hagood, a nurse practitioner, noted that appellant
injured his left calf at work on February 12, 2020 and diagnosed left lower limb pain. In a work
status report of even date, an unidentifiable healthcare provider diagnosed a left leg injury and
indicated that appellant could not return to work until reevaluation.
On February 17, 2020 Ms. Hagood diagnosed tightness of left gastrocnemius muscle. In a
work status report of even date, an unidentifiable healthcare provider again diagnosed a left leg
injury and indicated that appellant could return to work with restrictions.
In a February 19, 2020 duty status report (Form CA-17), an unidentifiable healthcare
provider diagnosed tightness of left gastrocnemius muscle and provided work restrictions.
February 20, 2020 e-mail correspondence indicated that appellant’s supervisor, E.K., saw
appellant right after the alleged February 12, 2020 employment incident and was told that his foot
slipped off the foot stomp bar on the mechanical shear that was used to cut metal. Appellant
reported that he hit his left leg calf muscle. E.K. noted that he observed no cuts, bruises, or any
bleeding from appellant’s calf area or on his lower left leg. He suggested appellant apply a bag of
2

ice to his calf muscle in case there was some swelling. E.K. stated that he did not see any swelling,
but saw that appellant was able to move his foot from side to side and forward and aft. Appellant
reported that he could not put much weight on his foot, making it hard for him to walk. E.K. noted
that appellant was sent to the hospital that day.
In a February 25, 2020 report, Ms. Hagood diagnosed left lower limb pain and tightness of
left gastrocnemius muscle. In a work status report of even date, an unidentifiable healthcare
provider again diagnosed a left leg injury and indicated that appellant could return to work with
restrictions.
In a March 6, 2020 medical report, Dr. Julian C. Levin, Board-certified in family practice,
noted that appellant reported that he still experienced pain and that his left calf turned into a
yellowish color when stepping off to walk. He conducted a physical examination, which revealed
no swelling on the left leg, but demonstrated difficulty walking. Dr. Levin diagnosed left lower
limb pain, tightness of left gastrocnemius muscle, and left lower leg contusion. In an attending
physician’s report (Form CA-20) of even date, he again diagnosed left limb pain and tightness of
left gastrocnemius muscle. Dr. Levin checked a box marked “Yes,” indicating that the diagnosed
conditions were caused or aggravated by an employment activity.
In a March 16, 2020 medical report, Dr. Danny C. Smith, an osteopath and family medicine
specialist, reported that appellant’s injury was improving, but that he was still experiencing
difficulty walking on uneven surfaces. He conducted a physical examination and diagnosed “other
symptoms and signs involving the musculoskeletal system.” In a work status report of even date,
an unidentifiable healthcare provider diagnosed a left leg injury and indicated that appellant could
return to work with restrictions.
In a March 19, 2020 response to OWCP’s development questionnaire, appellant noted that
on the date of his injury, he was using a mechanical foot shear at work. He indicated that as he
was stomping on the foot bar, his foot slipped off and the bar came up, hitting him in the left calf
muscle area. Appellant asserted that pain was instantaneous and he could not put his foot down
because of the pain. He alleged that his coworker, R.K., helped him to a chair before his supervisor
arrived shortly. Appellant noted that he went to the emergency room later that day. He indicated
that he had no prior problems with the left leg.
By decision dated March 24, 2020, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish a valid medical diagnosis from a qualified
physician in connection with his February 12, 2020 employment injury. It concluded, therefore,
that the requirements had not been met to establish an injury as defined by FECA.
In a March 6, 2020 work status report, Dr. Levin diagnosed a left leg injury and provided
work restrictions.
In a March 23, 2020 medical report, Dr. Smith indicated that appellant was injured at work
on February 12, 2020. He diagnosed left lower limb pain and tightness of left gastrocnemius
muscle. In a work status report of even date, an unidentifiable healthcare provider noted that
appellant could return to work with restrictions.
On April 10, 2020 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
3

Appellant submitted copies of evidence previously of record. He also submitted an
amended copy of Dr. Smith’s March 16, 2020 report diagnosing left lower limb pain and tightness
of left gastrocnemius muscle.
In a March 30, 2020 report, Amy Taylor, a nurse practitioner, diagnosed left lower limb
pain and tightness of left gastrocnemius muscle.
In an April 6, 2020 medical report, Dr. Smith reiterated his diagnoses of left lower limb
pain and tightness of left gastrocnemius muscle. In a work status report of even date, an
unidentifiable healthcare provider noted that appellant could return to work with restrictions.
In an April 20, 2020 medical report, Dr. Carson Sanders, an orthopedic surgeon, noted that
appellant reported that he slipped and fell at work in mid-February 2020, injuring the posterior
aspect of his leg. He indicated that appellant was gradually getting better. Dr. Sanders conducted
a physical examination and reviewed the magnetic resonance imaging (MRI) scan of the left ankle,
which revealed normal results except for partial tearing of the posterior tibial tendon. He
diagnosed left lower limb pain and a gastrocnemius tendon strain. Dr. Sanders further noted that
appellant also likely sustained a partial gastrocnemius tendon tear.
In a May 28, 2020 medical report, Dr. Sanders noted that appellant’s left leg was
improving, recounting that appellant sustained a work-related injury in mid-February 2020. He
reiterated his findings and diagnoses.
By decision dated August 27, 2020, OWCP’s hearing representative modified the
March 24, 2020 decision, finding that appellant had established valid medical diagnoses.
However, the claim remained denied because the medical evidence of record was insufficient to
establish causal relationship between the diagnosed medical conditions and the accepted
February 12, 2020 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7

4

Supra note 2.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component is that the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. The second component is
whether the employment incident caused a personal injury and can be established only by medical
evidence.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
ANALYSIS
The Board finds that appellant has met his burden of proof to establish a left lower leg
contusion causally related to the accepted February 12, 2020 employment incident.
In a February 12, 2020 medical report, the same day as the claimed employment injury,
Dr. Cummins indicated that appellant presented with left calf and ankle pain. She recounted
appellant’s history of injury where he misplaced his left foot while using a stomp shear machine
and struck his left leg on the machine’s step. Dr. Cummins diagnosed left lower leg contusion.
Similarly, in a March 6, 2020 report, Dr. Levin recounted the same history of the claimed
February 12, 2020 employment injury and diagnosed left lower leg contusion. OWCP’s
procedures provide that, if a condition reported is a minor one, such as a burn, laceration, insect
sting, or animal bite, which can be identified on visual inspection by a lay person, a case may be
accepted without a medical report.11 As the evidence of record establishes diagnosed visible
injuries, the Board finds that appellant has met his burden of proof to establish a left lower leg
contusion causally related to the accepted February 12, 2020 employment incident.12 The case
will, therefore, be remanded for payment of medical expenses and any attendant disability.

8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9
S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c)
(January 2013). See also A.J., Docket No. 20-0484 (issued September 2, 2020).
12

See A.J., id.; see also W.R., Docket No. 20-1101 (issued January 26, 2021); S.K., Docket No. 18-1411 (issued
July 22, 2020).

5

The Board further finds, however, that appellant has not met his burden of proof to establish
additional medical conditions causally related to the accepted February 12, 2020 employment
injury.
In a March 6, 2020 medical report, Dr. Levin also diagnosed left lower limb pain and
tightness of left gastrocnemius muscle and indicated that appellant demonstrated difficulty
walking. However, he did not offer an opinion on causal relationship. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition or
disability is of no probative value on the issue of causal relationship.13 Moreover, the Board has
also held that pain is a symptom and not a compensable medical diagnosis.14 Therefore, this report
is insufficient to establish appellant’s claim.
In medical reports dated April 20 and May 28, 2020, Dr. Sanders reported that appellant
fell at work in mid-February 2020. He reviewed appellant’s MRI scan of the left ankle and
diagnosed a gastrocnemius tendon strain, noting that appellant also likely sustained a partial
gastrocnemius tendon tear. However, Dr. Sanders had an inaccurate history of injury as OWCP
accepted that appellant injured his left leg when his left foot slipped off the foot bar while operating
a shear machine at work. As stated above, to establish causal relationship, the opinion of the
physician must be based on a complete factual and medical background. 15 The Board has held
that medical opinions based on an incomplete or inaccurate history are of diminished probative
value.16 Dr. Sanders’s reports are, therefore, of limited probative value and insufficient to establish
appellant’s claim.
In a Form CA-20 report dated March 6, 2020, Dr. Levin diagnosed left limb pain and
tightness of left gastrocnemius muscle and checked a box marked “Yes” indicating that appellant’s
conditions had been caused or aggravated by an employment activity. However, the Board has
held that an opinion on causal relationship with an affirmative check mark, without more by way
of medical rationale, is insufficient to establish the claim.17 Moreover, pain is a symptom and not
a compensable medical diagnosis.18 Similarly, in his March 6, 2020 work status report, Dr. Levin
again failed to provide any medical diagnosis and/or an opinion on causal relationship. The Board
has held that a medical report is of no probative value if it does not provide a firm diagnosis of a
particular medical condition, or offer a specific opinion as to whether the accepted employment

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

See B.M., Docket No. 21-0198 (issued June 29, 2021); S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y.,
Docket No. 20-0112 (issued June 25, 2020).
15

Supra note 10.

16

D.B., Docket No. 19-0663 (issued August 27, 2020); J.K., Docket No. 20-0590 (issued July 17, 2020); S.B.,
Docket No. 20-0088 (issued June 4, 2020); S.T., Docket No. 18-1144 (issued August 9, 2019) (medical opinions based
on an incomplete or inaccurate history are of limited probative value).
17

See C.S., Docket No. 18-1633 (issued December 30, 2019); D.S., Docket No. 17-1566 (issued
December 31, 2018).
18

See supra note 15.

6

incident caused or aggravated a diagnosed condition.19 These reports are, therefore, insufficient
to establish appellant’s claim.
In his medical reports dated March 16, 23, and April 6, 2020, Dr. Smith noted diagnoses
of left lower limb pain and tightness of left gastrocnemius muscle, but failed to offer a firm medical
diagnosis. As his reports are insufficient to establish a medical diagnosis causally related to the
accepted employment incident, they are of no probative value.20
Appellant submitted an undated note from a physician assistant and reports dated
February 13 through March 30, 2020 from nurse practitioners. However, certain healthcare
providers such as physician assistants, nurses, nurse practitioners, physical therapists, and social
workers are not considered “physician[s]” as defined under FECA.21 Consequently, their medical
findings and/or opinions will not suffice for purposes of establishing entitlement to FECA benefits.
The record also contains work status reports dated February 13 through April 6, 2020 and
a Form CA-17 report dated February 19, 2020. However, these reports contained illegible
signatures from unidentifiable healthcare providers. The Board has held that reports that bear
illegible signatures cannot be considered probative medical evidence because they lack proper
identification that the author is a physician.22 Accordingly, these documents are also insufficient
to satisfy appellant’s burden of proof to establish his claim.
Lastly, appellant also submitted a February 12, 2020 left leg x-ray. The Board has held
that diagnostic studies, standing alone, lack probative value as they do not address whether the
employment incident caused any of the diagnosed conditions.23 As such, this evidence is
insufficient to establish appellant’s claim.
As the record lacks rationalized medical evidence establishing causal relationship between
appellant’s diagnosed left leg conditions and the accepted February 12, 2020 employment incident,
the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
19

A.R., Docket No. 19-1560 (issued March 2, 2020); V.B., Docket No. 19-0643 (issued September 6, 2019).

20

Id.

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship,
Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as
physician assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA). See
also C.P., Docket No. 19-1716 (issued March 11, 2020) (a physician assistant is not considered a physician as defined
under FECA); S.L., Docket No. 19-0603 (issued January 28, 2020) (nurse practitioners are not considered physicians
as defined under FECA).
21

22

A.B., Docket No. 20-0971 (issued January 26, 2021); J.P., Docket No. 19-0197 (issued June 21, 2019); Merton J.
Sills, 39 ECAB 572, 575 (1988).
23

V.L., Docket No. 20-0884 (issued February 12, 2021); R.C., Docket No. 19-0376 (issued July 15, 2019).

7

CONCLUSION
The Board finds that appellant has met his burden of proof to establish a left leg contusion
causally related to the accepted February 12, 2020 employment incident. The Board further finds,
however, that appellant has not met his burden of proof to establish additional medical conditions
causally related to the accepted February 12, 2020 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2020 decision of the Office of
Workers’ Compensation Programs is reversed in part and affirmed in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: August 27, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

